vmwletterhead123116.gif [vmwletterhead123116.gif]

    


October 25, 2016


Rajiv Ramaswami


Dear Rajiv,


I am pleased to present you with this letter to document your new role and
compensation at VMware, Inc. (“VMware”).


Title
Effective October 26, 2016 (the “Effective Date”), your new title is Chief
Operating Officer, Products and Cloud Services. In your role, you will report
directly to me.


Salary
As of the Effective Date, your annual base salary rate will continue to be
$700,000.


Bonus
As of the Effective Date, you will become a participant in VMware's Executive
Bonus Program as it may be amended from time to time. You will continue to be
eligible for an annual target bonus opportunity of 100% of your eligible
compensation. Pursuant to the terms and conditions set forth in VMware's
Executive Bonus Program, any bonus for which you become eligible will be
measured and funded on a semi-annual basis, with the actual payout based on
achievement of VMware financial goals and your individual performance, as
approved by the Committee. Any bonus payment for your initial period of
employment will be prorated based on your actual start date. VMware reserves the
right to modify or discontinue the Executive Bonus Program and/or your bonus
opportunity at any time.


Equity
Your existing equity awards will remain in effect in accordance with their
terms. You will be eligible for future equity award grants by the Compensation
and Corporate Governance Committee of the VMware Board of Directors in
accordance with VMware’s ongoing compensation programs for its executive
officers.


Severance Protection
You will remain a participant in the VMware Executive Retention Plan adopted on
June 15, 2016, as it may be amended from time to time in accordance with and
subject to its terms and conditions.
 
Change in Control Protection
You will remain a participant in the VMware Change in Control Retention Plan
adopted on February 25, 2015, as it may be amended from time to time in
accordance with and subject to its terms and conditions.


Entire Agreement
This letter agreement represents the entire agreement between you and VMware
with respect to the matters set forth herein and supersedes and replaces any
prior agreements, written or oral, with respect to your role and compensation.


The company values the contributions you make and the results you have achieved
to support our company in accomplishment of our goals. Best regards and
continued success.


Pat Gelsinger, Chief Executive Officer


 
Signed: /s/ Rajiv Ramaswami      Date: October 26, 2016
                 Rajiv Ramaswami



    



